Order entered June 16, 2021




                                    In The
                           Court of Appeals
                    Fifth District of Texas at Dallas

                              No. 05-21-00346-CV
                              No. 05-21-00426-CV

               IN RE REGINALD DONELL RICE, Relator

         Original Proceeding from the 265th Judicial District Court
                           Dallas County, Texas
           Trial Court Cause Nos. F14-76788-R & F14-76789-R

                                   ORDER
              Before Justices Myers, Partida-Kipness, and Carlyle

     Based on the Court’s opinion of this date, we DENY relator’s petition for

writ of mandamus.


                                          /s/   CORY L. CARLYLE
                                                JUSTICE